UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedOctober 3, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-183 THE HERSHEY COMPANY 100 Crystal A Drive Hershey, PA 17033 Registrant's telephone number:717-534-4200 State of Incorporation IRS Employer Identification No. Delaware 23-0691590 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, $1 par value – 166,758,173 shares, as of October 22, 2010.Class B Common Stock, $1 par value – 60,707,919 shares, as of October 22, 2010. THE HERSHEY COMPANY INDEX Part I.Financial Information Page Number Item 1.Consolidated Financial Statements (Unaudited) 3 Consolidated Statements of Income Three months ended October 3, 2010 and October 4, 2009 3 Consolidated Statements of Income Nine months ended October 3, 2010 and October 4, 2009 4 Consolidated Balance Sheets October 3, 2010 and December31, 2009 5 Consolidated Statements of Cash Flows Nine months ended October 3, 2010 and October 4, 2009 6 Notes to Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Results of Operations and Financial Condition 21 Item 3.Quantitative and Qualitative Disclosures About Market Risk 27 Item 4.Controls and Procedures 27 Part II.Other Information Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 6.Exhibits 28 -2- PART I - FINANCIAL INFORMATION Item 1.Consolidated Financial Statements (Unaudited) THE HERSHEY COMPANY CONSOLIDATED STATEMENTS OF INCOME (in thousands except per share amounts) For the Three Months Ended October 3, October 4, Net Sales $ $ Costs and Expenses: Cost of sales Selling, marketing and administrative Business realignment and impairment (credits) charges, net ) Total costs and expenses Income before Interest and Income Taxes Interest expense, net Income before Income Taxes Provision for income taxes Net Income $ $ Earnings Per Share - Basic - Class B Common Stock $ $ Earnings Per Share - Diluted - Class B Common Stock $ $ Earnings Per Share - Basic - Common Stock $ $ Earnings Per Share - Diluted - Common Stock $ $ Average Shares Outstanding - Basic - Common Stock Average Shares Outstanding - Basic - Class B Common Stock Average Shares Outstanding - Diluted Cash Dividends Paid Per Share: Common Stock $ $ Class B Common Stock $ $ The accompanying notes are an integral part of these consolidated financial statements. -3- THE HERSHEY COMPANY CONSOLIDATED STATEMENTS OF INCOME (in thousands except per share amounts) For the Nine Months Ended October 3, October 4, Net Sales $ $ Costs and Expenses: Cost of sales Selling, marketing and administrative Business realignment and impairment charges, net Total costs and expenses Income before Interest and Income Taxes Interest expense, net Income before Income Taxes Provision for income taxes Net Income $ $ Earnings Per Share - Basic - Class B Common Stock $ $ Earnings Per Share - Diluted - Class B Common Stock $ $ Earnings Per Share - Basic - Common Stock $ $ Earnings Per Share - Diluted - Common Stock $ $ Average Shares Outstanding - Basic - Common Stock Average Shares Outstanding - Basic - Class B Common Stock Average Shares Outstanding - Diluted Cash Dividends Paid Per Share: Common Stock $ $ Class B Common Stock $ $ The accompanying notes are an integral part of these consolidated financial statements. -4- THE HERSHEY COMPANY CONSOLIDATED BALANCE SHEETS (in thousands of dollars) ASSETS October 3, December 31, Current Assets: Cash and cash equivalents $ $ Accounts receivable - trade Inventories Deferred income taxes Prepaid expenses and other Total current assets Property, Plant and Equipment, at cost Less-accumulated depreciation and amortization ) ) Net property, plant and equipment Goodwill Other Intangibles Deferred Income Taxes Other Assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued liabilities Accrued income taxes Short-term debt Current portion of long-term debt Total current liabilities Long-term Debt Other Long-term Liabilities Deferred Income Taxes — Total liabilities Stockholders' Equity: The Hershey Company Stockholders’ Equity Preferred Stock, shares issued: none in 2010 and 2009 - - Common Stock, shares issued: 299,193,825 in 2010 and 299,192,836 in 2009 Class B Common Stock, shares issued: 60,707,919 in 2010 and 60,708,908 in 2009 Additional paid-in capital Retained earnings Treasury-Common Stock shares at cost: 132,619,562 in 2010 and 131,903,468 in 2009 ) ) Accumulated other comprehensive loss ) ) The Hershey Company stockholders’ equity Noncontrolling interests in subsidiaries Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated balance sheets. -5- THE HERSHEY COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of dollars) For the Nine Months Ended October 3, October 4, Cash Flows Provided from (Used by) Operating Activities Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided from Operations: Depreciation and amortization Stock-based compensation expense, net of tax of $13,850 and $15,793, respectively Excess tax benefits from exercise of stock options ) ) Deferred income taxes Business realignment and impairment charges, net of tax of $17,618 and $29,429, respectively Contributions to pension plans ) ) Changes in assets and liabilities, net of effects from business acquisitions: Accounts receivable - trade ) ) Inventories ) Accounts payable Other assets and liabilities ) Net Cash Flows Provided from Operating Activities Cash Flows Provided from (Used by) Investing Activities Capital additions ) ) Capitalized software additions ) ) Proceeds from sales of property, plant and equipment Business acquisition — ) Net Cash Flows (Used by) Investing Activities ) ) Cash Flows Provided from (Used by) Financing Activities Net (decrease) in short-term debt ) ) Long-term borrowings — Repayment of long-term debt ) ) Cash dividends paid ) ) Exercise of stock options Excess tax benefits from exercise of stock options Contributions from noncontrolling interests in subsidiaries Repurchase of Common Stock ) ) Net Cash Flows (Used by) Financing Activities ) ) (Decrease) increase in Cash and Cash Equivalents ) Cash and Cash Equivalents, beginning of period Cash and Cash Equivalents, end of period $ $ Interest Paid $ $ Income Taxes Paid $ $ The accompanying notes are an integral part of these consolidated financial statements. -6- THE HERSHEY COMPANY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION Our unaudited consolidated financial statements provided in this report include the accounts of the Company and our majority-owned subsidiaries and entities in which we have a controlling financial interest after the elimination of intercompany accounts and transactions.We have a controlling financial interest if we own a majority of the outstanding voting common stock and the noncontrolling shareholders do not have substantive participating rights, or we have significant control over an entity through contractual or economic interests in which we are the primary beneficiary.We prepared these statements in accordance with the instructions to Form 10-Q.The financial statements were prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial reporting.These statements do not include all of the information and footnotes required by GAAP for complete financial statements. Our significant interim accounting policies include the recognition of a pro rata share of certain estimated annual amounts primarily for raw material purchase price variances, advertising expense, incentive compensation expenses and the effective income tax rate. We included all adjustments (consisting only of normal recurring accruals) which we believe were considered necessary for a fair presentation. We reclassified certain prior year amounts to conform to the 2010 presentation.Operating results for the nine months ended October 3, 2010 may not be indicative of the results that may be expected for the year ending December 31, 2010, because of the seasonal effects of our business. For more information, refer to the consolidated financial statements and notes included in our 2009 Annual Report on Form 10-K. 2.BUSINESS ACQUISITION In March 2009, the Company completed the acquisition of the Van Houten Singapore consumer business.The acquisition from Barry Callebaut, AG provides the Company with an exclusive license of the Van Houten brand name and related trademarks in Asia and the Middle East for the retail and duty-free distribution channels.The purchase price for the acquisition of Van Houten Singapore and the licensing agreement was approximately $15.2 million. We included results subsequent to the acquisition date in the consolidated financial statements.If we had included the results of the acquisition in the consolidated financial statements for each of the periods presented, the effect would not have been material. 3.NONCONTROLLING INTERESTS IN SUBSIDIARIES In May 2007, we entered into an agreement with Godrej Beverages and Foods, Ltd., one of India’s largest consumer goods, confectionery and food companies, to manufacture and distribute confectionery products, snacks and beverages across India.Under the agreement, we own a 51% controlling interest in Godrej Hershey Ltd.In January 2009, the Company contributed cash of approximately $8.7 million to Godrej Hershey Ltd. and owners of the noncontrolling interests in Godrej Hershey Ltd. contributed approximately $7.3 million.In June 2010, the Company and the noncontrolling interests executed a rights agreement with Godrej Hershey Ltd. in the form of unsecured compulsorily and fully convertible debentures.The Company contributed cash of approximately $11.1 million and the noncontrolling interests contributed $9.3million associated with the rights agreement.The ownership interest percentages in Godrej Hershey Ltd. did not change significantly as a result of the contributions in 2009 and 2010.The noncontrolling interests in Godrej Hershey Ltd. are included in the equity section of the Consolidated Balance Sheets. We also own a 51% controlling interest in Hershey do Brasil under a cooperative agreement with Pandurata Alimentos LTDA (now Pandurata Netherlands B.V.) (“Bauducco”), a leading manufacturer of baked goods in Brazil whose primary brand is Bauducco.In September 2010, the Company contributed cash of approximately $1.0 million to Hershey do Brasil and Bauducco contributed approximately $0.9 million.The noncontrolling interest in Hershey do Brasil is included in the equity section of the Consolidated Balance Sheets. The decrease in noncontrolling interests in subsidiaries from $39.9million as of December31, 2009 to $36.2million as of October3, 2010 reflected the noncontrolling interests’ share of losses of these entities, including the noncontrolling interests’ share of the goodwill impairment charge recorded for Godrej Hershey Ltd.These decreases were partially offset by the noncontrolling interests’ contributions in Godrej Hershey Ltd. and Hershey do Brasil described above as well as the impact of foreign currency translation adjustments.The adjustment to exclude the losses of noncontrolling interests in subsidiaries increased income by $7.3million for the nine months ended October3, 2010 and by $2.7million for the nine months ended October4, 2009 and was included in selling, marketing and administrative expenses. -7- 4.STOCK COMPENSATION PLANS The Hershey Company Equity and Incentive Compensation Plan (“EICP”) is the plan under which grants using shares for compensation and incentive purposes are made.The following table summarizes our stock compensation costs: For the Three Months Ended For the Nine Months Ended October 3, October 4, October 3, October 4, In millions of dollars Total compensation amount charged against income for stock options, performance stock units (“PSUs”) and restricted stock units $ Total income tax benefit recognized in the Consolidated Statements of Income for share-based compensation $ The decrease in share-based compensation expense for the third quarter and first nine months of 2010 resulted from higher performance expectation adjustments for our PSU awards in 2009 and higher forfeitures in 2010. We estimated the fair value of each stock option grant on the date of the grant using a Black-Scholes option-pricing model and the weighted-average assumptions set forth in the following table: For the Nine Months Ended October 3, October 4, Dividend yields 3.2% 3.3% Expected volatility 21.7% 21.6% Risk-free interest rates 3.1% 2.1% Expected lives in years 6.5 6.6 Stock Options A summary of the status of our stock options as of October 3, 2010, and the change during 2010 is presented below: For the Nine Months Ended October 3, 2010 Stock Options Shares Weighted- Average Exercise Price Weighted-Average Remaining Contractual Term Outstanding at beginning of the period 6.2 years Granted Exercised Forfeited Outstanding as of October 3, 2010 6.3 years Options exercisable as of October 3, 2010 4.9 years For the Nine Months Ended October 3, October 4, Weighted-average fair value of options granted (per share) Intrinsic value of options exercised (in millions of dollars) As of October 3, 2010, the aggregate intrinsic value of options outstanding was $146.5million and the aggregate intrinsic value of options exercisable was $70.4million. As of October 3, 2010, there was $28.3million of total unrecognized compensation cost related to non-vested stock option compensation arrangements granted under our stock option plans.That cost is expected to be recognized over a weighted-average period of 2.4years. -8- Performance Stock Units and Restricted Stock Units A summary of the status of our performance stock units and restricted stock units as of October 3, 2010, and the change during 2010 is presented below: Performance Stock Units and Restricted Stock Units For the Nine Months Ended October 3, 2010 Weighted-average grant date fair value for equity awards or market value for liability awards Outstanding at beginning of year $37.11 Granted 635,882 39.16 Performance assumption change 370,397 35.77 Vested 37.91 Forfeited (59,798) 38.31 Outstanding as of October 3, 2010 37.73 As of October 3, 2010, there was $40.3 million of unrecognized compensation cost relating to non-vested performance stock units and restricted stock units.We expect to recognize that cost over a weighted-average period of 2.2 years. For the Nine Months Ended October 3, October 4, Intrinsic value of share-based liabilities paid, combined with the fair value of shares vested (in millions of dollars) Deferred performance stock units, deferred restricted stock units, and directors’ fees and accumulated dividend amounts representing deferred stock units totaled 443,418 units as of October 3, 2010.Each unit is equivalent to one share of the Company’s Common Stock. No stock appreciation rights were outstanding as of October 3, 2010. For more information on our stock compensation plans, refer to the consolidated financial statements and notes included in our 2009 Annual Report on Form 10-K and our proxy statement for the 2010 annual meeting of stockholders. 5.INTEREST EXPENSE Net interest expense consisted of the following: For the Nine Months Ended October 3, October 4, In thousands of dollars Interest expense $ $ Interest income ) ) Capitalized interest ) ) Interest expense, net $ $ 6.BUSINESS REALIGNMENT AND IMPAIRMENT CHARGES In February 2007, we announced a comprehensive, three-year global supply chain transformation program (the “Global Supply Chain Transformation program” or “GSCT”).Total pre-tax charges and non-recurring project implementation costs were $629.1 million for the GSCT which was essentially complete as of December 31, 2009.Total costs of $99.1 million were recorded during 2009, costs of $130.0 million were recorded in 2008 and costs of $400.0 million were recorded in 2007 for this program.Based on the current trends of employee lump sum withdrawals from the defined benefit pension plans, we do not expect any significant non-cash pension settlement losses in 2010 related to the GSCT.The manufacturing facilities in Naugatuck, Connecticut and Smiths Falls, Ontario have been closed and are being held for sale.The carrying value of these facilities was $10.2 millionas ofOctober 3, 2010.Actual proceeds from the sale of these facilities could differ from expected proceeds which could cause charges or credits in 2010. In June 2010, we announced Project Next Century (the “Next Century program”) as part of our ongoing efforts to create an advantaged supply chain and competitive cost structure.As part of the program, production will transition from the -9- Company's century-old facility at 19 East Chocolate Avenue in Hershey, Pennsylvania, to a planned expansion of the West Hershey facility, which was built in 1992.Production from the 19 East Chocolate Avenue plant, as well as a portion of the workforce, will be relocated to the West Hershey facility.This change is expected to result in the reduction of approximately 500 to 600 jobs at the two facilities as investments in technology and automation result in enhanced efficiency. We estimate that the Next Century program will incur pre-tax charges and non-recurring project implementation costs of $140 million to $170 million over the next three years.This estimate includes $120 million to $150 million in pre-tax business realignment and impairment charges and approximately $20 million in project implementation and start-up costs. During the second quarter of 2010 we completed an impairment evaluation of goodwill and other intangible assets associated with Godrej Hershey Ltd.Based on this evaluation, we recorded a non-cash goodwill impairment charge of $44.7 million, including a reduction to reflect the share of the charge associated with the noncontrolling interests. Business realignment and impairment charges recorded during the three-month and nine-month periods ended October3, 2010 and October 4, 2009 were as follows: For the Three Months Ended For the Nine Months Ended October 3, October 4, October 3, October 4, In thousands of dollars Cost of sales Global Supply Chain Transformation program $— $— Next Century program — — Total cost of sales Selling, marketing and administrative Global Supply Chain Transformation program — — Next Century program — — Total selling, marketing and administrative Business realignment and impairment charges, net Global Supply Chain Transformation program Fixed asset impairment and plant closure expenses — — Employee separation costs — — Pension settlement loss — — Contract termination costs — 50 — Next Century program Fixed asset impairment charges — — Employee separation (credits) costs — — Godrej Hershey Ltd. goodwill impairment — — — Total business realignment and impairment (credits) charges, net Total business realignment and impairment charges A charge of $6.1million was recorded in cost of sales during the third quarter of 2010 related primarily to accelerated depreciation of fixed assets over a reduced remaining useful life associated with the Next Century program.A charge of $.4million was recorded in selling, marketing and administrative expenses in the third quarter of 2010 for project administration.In determining the costs related to fixed asset impairments, fair value was estimated based on the expected sales proceeds.Fixed asset impairments and plant closure expenses of $.8million were recorded in the third quarter of 2010.The employee separation credit of $2.9million in the third quarter of 2010 was related to lower expected voluntary and involuntary termination costs at the 19 East Chocolate Avenue and West Hershey manufacturing facilities based on severance -10- elections received during the third quarter of 2010.We also expect to adjust the estimated severance costs in 2011 to reflect the second phase of voluntary termination elections. A charge of $7.1 million was recorded in cost of sales during the first nine months of 2010 related primarily to accelerated depreciation of fixed assets over a reduced remaining useful life associated with the Next Century program.A charge of $.5 million was recorded in selling, marketing and administrative expenses during the first nine months of 2010 for project administration.In determining the costs related to fixed asset impairments, fair value was estimated based on the expected sales proceeds.Fixed asset impairments and plant closure expenses of $5.1 million were recorded during the first nine months of 2010.Employee separation costs of $33.2 million during the first nine months of 2010 were related to expected voluntary and involuntary terminations at the two manufacturing facilities. As a result of recent operating performance that was below expectations, we completed an impairment evaluation of goodwill and other intangible assets of Godrej Hershey Ltd. during the second quarter of 2010.While Godrej Hershey Ltd. has achieved growth, it has been less than initial expectations due to slower realization of development plans and changes in input costs, as well as the macroeconomic environment which delayed distribution expansion and the implementation of new price points.As a result of reduced expectations for future cash flows from lower than expected profitability, we determined that the carrying amount of Godrej Hershey Ltd. exceeded its fair value.The assumptions we used to estimate fair value were based on the past performance of Godrej Hershey Ltd. and reflected the projections and assumptions included in current operating plans.We also considered assumptions that market participants may use.Such assumptions are subject to change due to changing economic and competitive conditions.We recorded a non-cash goodwill impairment charge of $44.7 million to reduce the carrying value of Godrej Hershey Ltd. to its fair value, including a reduction to reflect the share of the charge associated with the noncontrolling interests.There was no tax benefit associated with this charge. The charge of $1.3 million recorded in cost of sales during the third quarter of 2009 related primarily to the start-up costs associated with the Global Supply Chain Transformation program.The $1.7 million recorded in selling, marketing and administrative expenses related primarily to project administration for the Global Supply Chain Transformation program.The $1.6 million of fixed asset impairments and plant closure expense for 2009 related primarily to the preparation of plants for sale and production line removal costs.In determining the costs related to fixed asset impairments, fair value was estimated based on the expected sales proceeds.The Global Supply Chain Transformation program employee separation costs were related to involuntary terminations at the manufacturing facilities of Artisan Confections Company which had been closed.The pension settlement loss in the third quarter of 2009 resulted from an increased level of lump sum withdrawals from a defined benefit pension plan related to employee departures associated with the Global Supply Chain Transformation program. The charge of $8.5 million recorded in cost of sales during the first nine months of 2009 for the Global Supply Chain Transformation program related to start-up costs associated with the Global Supply Chain Transformation program and the accelerated depreciation of fixed assets over a reduced estimated remaining useful life.The $5.4 million recorded in selling, marketing and administrative expenses related primarily to project administration for the Global Supply Chain Transformation program.The $18.5 million of fixed asset impairments and plant closure expenses related primarily to the preparation of plants for sale and production line removal costs.In determining the costs related to fixed asset impairments, fair value was estimated based on the expected sales proceeds.The Global Supply Chain Transformation program employee separation costs were related to involuntary terminations at the manufacturing facilities of Artisan Confections Company which had been closed.The pension settlement loss in the first nine months of 2009 resulted from an increased level of lump sum withdrawals from a defined benefit pension plan related to employee departures associated with the Global Supply Chain Transformation program. The October 3, 2010 liability balance relating to the Global Supply Chain Transformation program was $2.4 million for employee separation costs to be paid during the remainder of 2010.During the first nine months of 2010, we made payments against the liabilities recorded for the GSCT of $6.8 million principally related to employee separation costs.The October 3, 2010 liability balance relating to the Next Century program was $33.1 million primarily for estimated employee separation costs which were recorded in the second and third quarters of 2010 and will be paid principally in 2012 and 2013 as production transitions to the expanded West Hershey facility.During the third quarter of 2010, we made payments against the liabilities recorded for the Next Century program of $.1 million related to project administration and employee separation costs. -11- 7.EARNINGS PER SHARE We compute Basic and Diluted Earnings Per Share based on the weighted-average number of shares of the Common Stock and the Class B Common Stock outstanding as follows: For the Three Months Ended For the Nine Months Ended October 3, October 4, October 3, October 4, In thousands except per share amounts Net income $ Weighted-average shares - Basic Common Stock Class B Common Stock Total weighted-average shares - Basic Effect of dilutive securities: Employee stock options Performance and restricted stock units Weighted-average shares - Diluted Earnings Per Share - Basic Class B Common Stock $ Common Stock $ Earnings Per Share - Diluted Class B Common Stock $ Common Stock $ The Class B Common Stock is convertible into Common Stock on a share for share basis at any time. The calculation of earnings per share-diluted for the Class B Common Stock was performed using the two-class method and the calculation of earnings per share-diluted for the Common Stock was performed using the if-converted method. For the Three Months Ended For the Nine Months Ended October 3, October 4, October 3 October 4, In millions Stock options excluded from diluted earnings per share calculation because the effect would have been antidilutive -12- 8.DERIVATIVE INSTRUMENTS AND HEDGING ACTIVITIES We account for derivative instruments in accordance with Financial Accounting Standards Board accounting standards, which require us to recognize all derivative instruments at fair value.We classify derivatives as assets or liabilities on the balance sheet.As of October 3, 2010 and December31, 2009, we classified all of our derivative instruments as cash flow hedges. The fair value of derivative instruments in the Consolidated Balance Sheet as of October 3, 2010 was as follows: Balance Sheet Caption Interest Rate Swap Agreements Foreign Exchange Forward Contracts and Options Commodities Futures and Options Contracts In thousands of dollars Prepaid expense and other current assets $
